Citation Nr: 0635119	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  96-05 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
schizoid personality disorder. 
 
2.  Entitlement to a total rating based on unemployability 
due to service-connected disability. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to June 
1959.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from 1994 rating decisions of 
the VA Regional Office in Roanoke, Virginia that granted 
service connection for schizoid personality disorder, 
evaluated as noncompensably disabling effective March 29, 
1994, and denied a total rating based on individual 
unemployability due to service-connected disability.

As the veteran is appealing the initial assignment of the 
disability rating for his service-connected psychiatric 
disability, the issue has been framed as listed on the title 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119, 125- 126 (1999). 

The issues on appeal were remanded by decisions of the Board 
dated in March 1998, January 2000 and October 2003.


FINDINGS OF FACT

1.  Since March 29, 1994, the veteran has experienced no more 
than minimal to mild aggravation of the service-connected 
schizoid personality disorder on account of service-connected 
hearing loss; there is no evidence that his symptoms over and 
above the degree of disability existing prior to the 
aggravation of a nonservice-connected disorder by service-
connected disability are severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication. 

2.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of zero percent 
for schizoid personality disorder have not been met since 
March 29, 1994.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West. 2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9400 (2006), 4.132, Diagnostic 
Code 9400 (1996).

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.340, 
3.341, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000, and has 
imposed new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim. 38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2006).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2006).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  As 
evidenced by the statements of the case, and the supplemental 
statements of the case, the appellant and his representative 
have been notified of the laws and regulations governing 
entitlement to the benefits sought, and informed of the ways 
in which the current evidence has failed to substantiate the 
claims.  These discussions also served to inform him of the 
evidence needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In a letter to the 
appellant dated in February 2004, the RO informed him of what 
the evidence had to show to substantiate the claims, what 
medical and other evidence the RO needed from him, what 
information or evidence he could provide in support of the 
claims, and what evidence VA would try to obtain on his 
behalf.  The letter also advised him to submit relevant 
evidence or information in his possession.  38 C.F.R. 
§ 3.159(b) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and, indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-24.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the veteran was not specifically informed 
as to the criteria for setting effective dates for the award 
of higher ratings, see Dingess v. Nicholson, 19 Vet. App. 473 
(2006), he has been informed through the statements of the 
case that this case is one where the rule of Fenderson, 
supra, applies, which means that a change in rating is 
warranted whenever shown in the record during the period 
since the award of service connection.  Consequently, he has 
effectively been put on notice that changes in ratings may be 
made from the date the evidence shows that a change is 
warranted.  As to the claim for a total rating based on 
individual unemployability due to service-connected 
disability, as this claim is denied herein and no effective 
date is being assigned, the matter of notification of 
effective date is rendered moot.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  The case was remanded for further 
development in 1998, 2000, and most recently in October 2003.  
VA clinical records have been requested but it is indicated 
in the record that the appellant has not received any VA or 
private treatment since approximately 1995.  Those clinical 
data are of record.  The appellant was afforded VA 
compensation examinations in 1998, 2000 and most recently in 
January 2005.  Social Security Administration records were 
requested but VA was informed that they had been destroyed.  
There has been no indication from either the appellant or his 
representative that there is outstanding evidence that has 
not been considered.  The Board thus finds that there is no 
reasonable possibility that further assistance from VA would 
aid the veteran in substantiating the claim, and that VA does 
not have a duty to assist that is unmet with respect to these 
issues.  See 38 U.S.C.A. § 5103A (a) (2); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991)

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

1.  Entitlement to an initial noncompensable rating for 
schizoid personality disorder.

The appellant contends that the symptoms associated with his 
service-connected psychiatric disorder are more severely 
disabling than warranted by the currently assigned disability 
evaluation and warrant a higher rating.

The Board points out that during the pendency of this appeal, 
the applicable rating criteria for mental disorders, (38 
C.F.R. § 4.125 et. seq.), were amended effective November 7, 
1996.  See 61 Fed. Reg. 52,695 (October 8, 1996).  In 
addition to modifying the rating criteria, the amendment also 
provided that the diagnoses and classification of mental 
disorders must be in accordance with DSM-IV (American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130.  The appellant's service-connected psychiatric 
disability is analogously evaluated for rating purposes as a 
generalized anxiety disorder, now codified at  38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2006).

Under the criteria for rating mental disorders in effect 
prior to November 7, 1996, where there were neurotic symptoms 
which somewhat adversely affected relationships with others 
but which did not cause impairment of working ability, a 
noncompensable rating was assigned.  A 10 percent evaluation 
was warranted when the disorder was manifested by less than 
the criteria for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating was 
assigned when there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  [The term "definite" has been construed as 
"distinct, unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large." 
VAOPGCPREC 9-93.  See also Hood v. Brown, 4 Vet. App. 301 
(1993).]  38 C.F.R. § 4.132, Diagnostic Codes 9400 (1996).

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  Id.  A 70 percent 
evaluation required that the ability to establish and 
maintain effective or favorable relationships be severely 
impaired and that the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  Id.

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual was unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9400 (1996). 

The revised criteria for rating psychiatric disorders in 
effect since November 7, 1996, provide a noncompensable 
rating where a psychiatric disorder has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  A 10 percent disability 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or, symptoms 
controlled by medication.  The amended regulations provide 
that a 30 percent rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (2006).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is demonstrated by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (2006).

Clinical records from New River Valley Community Services 
dated in November 1994 show that the veteran was seen in 
individual and group therapy for nervousness.  He related 
that he felt sick and had stomach upset when he was around 
people and had difficulty concentrating. 

The veteran was seen privately in January 1995 stating that 
he was very anxious.  He said that he could not go out in 
public and felt nauseated and dizzy in social situations.  He 
related that he could not go to school or work.

A letter dated in December 1995 was received from N. P. 
Dubner, M.D. stating that the veteran had been treated in the 
past for an anxiety and depressive disorder brought on by 
hearing loss.  It was reported that he had developed a social 
phobia as a result thereof and was very withdrawn, mostly 
stayed at home and avoided people.  It was noted that he was 
on disability for those conditions and had not worked in more 
than 21 years.  The physician related that Zoloft had been 
prescribed, on which he had done very well.

The veteran was afforded a VA psychiatric examination in 
March 1996.  It was noted that the claims folder was 
reviewed.  He stated that he was single and lived alone in a 
house he owned, and had not worked in 22 years because of his 
problems.  He complained of periods of anxiety and depression 
which caused him to withdraw.  The appellant stated that he 
had tried to work many times but would eventually have to 
leave because of severe hearing problems and anxiety.  He 
reported "spells" of nervousness and depression four or 
five times a week that lasted two to four hours.  He 
complained of initial and middle insomnia, and reported 
getting only four or five hours of sleep a night.  The 
appellant said that he often felt uncomfortable around others 
and preferred to be by himself.  He reported that he was 
alone a lot and was taking Zoloft daily but did not know the 
amount. 

The veteran denied crying, suicidal thoughts, hopeless 
feelings, lack of energy or lost of interest.  He related 
that he enjoyed reading, watching television news, and 
shopping.  He said that he had no troublesome nightmares and 
denied irritability, homicidal thoughts, angry verbal 
outbursts and assaultive behavior.  He related that he had 
never abused alcohol or used illegal drugs.  He denied 
hallucinations, delusions and paranoia.

On mental status examination, the appellant was adequately 
dressed and groomed.  It was noted that he wore hearing aids 
and appeared to have only occasional mild difficulty hearing 
the examiner.  He was alert, oriented and cooperative.  Mood 
was anxious.  He appeared to be tense and was reported to 
have sweaty hands.  The examiner observed that the appellant 
did not appear to be overtly or severely depressed, and eye 
contact was fair.  Speech, affect and psychomotor activity 
were within normal limits.  He did not appear to be actively 
psychotic.  Insight was partial, and concentration was 
adequate.  Fund of general information, memory, abstract 
thinking and judgment were intact.  Following mental status 
examination, a diagnosis of schizophrenia, paranoid type, by 
history, was rendered. 

A letter dated in May 1998 was received from New Rivers 
Community Services in which it was reported that the veteran 
had been seen at that agency on three occasions in November 
1994.  A summary of his symptoms as previously reported in 
November 1994 was provided.  It was noted that he was given a 
diagnosis of anxiety disorder, not otherwise specified, at 
that time.  The examiner stated that after the third session, 
the veteran related that he did not believe any treatment 
could help his condition and said he wanted to terminate 
treatment.

In a letter dated in May 1998, Dr. Dubner wrote that he had 
treated the veteran in 1995 for an anxiety and depressive 
disorder.  He repeated his findings as previously indicated 
in this writing.

The veteran was afforded a VA psychiatric examination in 
November 1998.  It was reported that the claims folder was 
reviewed.  Background history dating back to service was 
recited.  It was noted that he voluntarily left a series of 
short-term jobs after service, and that he had last worked in 
1974.  

The veteran's chief complaints were daily chronic anxiety, 
depression and hearing loss.  He reported suicidal thoughts, 
but denied any history or plans or attempts to harm himself.  
He said that he felt hopeless, but that it was not as severe 
as it had been in the past.  He denied sleep problems.  
Appetite was good and weight was stable and within normal 
limits.  It was noted that he had no close friends.  Other 
indications remained essentially the same as on previous VA 
examination.  

On mental status examination, the veteran was observed to be 
unshaven, but his dress, grooming and hygiene were otherwise 
adequate.  It was reported that he was able to hear the 
examiner adequately in face-to-face conversation with little 
difficulty.  He was alert and oriented.  Behavior was 
appropriate, cooperative and responsive.  Mood was anxious.  
He appeared to be tense and had sweaty hands, but was able to 
smile and laugh appropriately.  Eye contact was good and 
speech was clear, relevant and logical.  Affect was 
appropriate and normal in range.  Psychomotor activity was 
within normal limits.  No psychomotor abnormalities of 
perception, thinking or thought content were noted.  Insight 
was fair.  Memory was intact and concentration was good.  
Fund of general information, abstract thinking and judgment 
were intact.  The appellant appeared to be competent for VA 
purposes. 

Following examination, the examiner provided an opinion to 
the effect that the veteran had a schizoid personality 
disorder that had been mildly worsened by his hearing 
disability.  The examiner stated that he had interviewed the 
appellant twice and that on both occasions, the appellant 
appeared to have only occasional mild difficulty in hearing.  
It was noted that he had been in vocational rehabilitation 
programs a number of times since service and had failed to 
benefit from them.  It was reported that in 1985, a VA 
counseling psychologist tested and evaluated the veteran and 
concluded that he was very rigid and unrealistic in his 
vocational expectations, and showed little or no insight into 
his condition or the purpose of a vocational rehabilitation 
training program.  The examiner stated that after thoroughly 
reviewing the veteran's situation, the psychologist had 
concluded that he was not employable or a feasible candidate 
for rehabilitation services based on a diagnosis at that time 
of paranoid schizophrenic reaction.  It was noted that in 
October 1985, a vocational rehabilitation panel concluded 
that the veteran's psychiatric disorder was his primary 
handicap to employment, and he was rated infeasible for 
rehabilitation service.  

By a decision entered in January 2000, the Board granted 
service connection for a schizoid personality disorder on the 
basis that that it had been made worse by the service-
connected hearing loss.

The veteran underwent a VA psychological examination for 
compensation and pension purposes in September 2000.  His 
complaints at that time were periodic anxiety, depression and 
bilateral hearing loss.  He said that he felt anxious and 
depressed for periods every day, but did not report panic 
attacks or obsessional rituals.  The appellant denied crying 
spells, suicidal ideation, chronic hopeless feelings, loss of 
energy and lack of interest.  He said that he enjoyed life 
'somewhat', and liked to go to the library, read and use the 
internet at the library.  He denied any problems with 
insomnia, irritability, homicidal ideation, hallucinations, 
delusions, paranoia or violent behavior towards others.  The 
veteran related that he had no close friends, preferred to be 
alone and felt ill at ease around people.  It was noted that 
he was not currently receiving any psychiatric treatment and 
had not done so since 1995 or 1996.

On mental status examination, dress, grooming and hygiene 
were observed to be adequate.  It was noted that the veteran 
was wearing hearing aids and had only occasional mild 
difficulty hearing the examiner.  Mood was reported to be 
anxious and depressed and he appeared to be somewhat tense 
and overtly restless.  Other findings essentially mirrored 
those on prior VA examination.  A diagnosis of schizoid 
personality disorder was rendered.  

The examiner commented that a schizoid personality disorder 
began by the time of adolescence or early adulthood, and was 
characterized by lack of enjoyment of close personal 
relationships, no close friends or confidants, emotional 
detachment and a preference for solitary activities such as 
reading and shopping.  It was noted that the veteran had 
never married and had always lived alone or with his parents, 
never reported having any close friends and had always 
described himself as a loner.  The examiner stated that 
although he complained of a very severe hearing loss that 
prevented him from socializing with others and obtaining 
employment, the records did not support this, as only mild 
difficulty in this regard was shown when being examined.  The 
examiner concluded by stating that the appellant's social and 
occupational impairment was primarily due to his schizoid 
personality disorder and that the hearing problem had only 
mildly aggravated that psychiatric disability.

The appellant most recently underwent VA psychiatric 
examination in January 2005.  It was noted that the claims 
folder and VA medical records were reviewed.  Clinical 
background history previously cited was reiterated.  The 
veteran indicated that he had not received any psychiatric 
treatment, and had not been on any medications or received 
counseling.  He was reported to have stated that he had 
learned to live with his problems, but still felt he was not 
doing very well.  The examiner related that he appeared to 
blame almost every problem in his life on his reported 
hearing loss.  He continued to complain of brief periods of 
anxiety and depression when dealing with others.  It was 
noted that the veteran had no significant relationships, had 
never married and did not date.  He was not in close contact 
with his family.  He had a brother who lived 15 miles away 
whom he had not seen or spoken to in over five years, 
although they had not had a fight or "falling out".  It was 
reported that he had not worked in over 30 years and simply 
stated that the reason for this was because he was 
"disabled".  It was reported that he had difficulty 
specifying exactly what caused him to have difficulty with 
work.  The appellant related that he spent his time cooking 
for himself and reading, and going to local libraries looking 
up information on the internet.

The examiner stated that at the beginning of the examination, 
the veteran displayed impaired eye contact and mildly 
restricted affect, but that these improved as the interview 
progressed.  It was noted that he appeared to have only 
minimal problems hearing the examiner.

On mental status examination, the examiner stated that there 
appeared to be no significant impairment of thought processes 
or communication.  The veteran denied memory impairment or 
obsessive-compulsive behavior.  Impulse control seemed to be 
adequate.  He reported sleep problems on this occasion and 
said he could achieve only four or five hours a night which 
did not leave him very energetic.  Other mental status 
findings were essentially the same as on prior examination.  
An Axis II diagnosis of schizoid personality disorder was 
rendered.  A GAF score of 50 was provided.  The examiner 
commented that the score given was descriptive of any serious 
impairment in social, occupational or school functioning.  In 
this regard, it was noted that the appellant had no friends, 
was extremely isolated, and had a long history of difficulty 
functioning in the workplace due to his personality disorder.  
It was noted that he had few activities he enjoyed and had 
minimal and very poor relationships with his own family.  The 
examiner stated that the appellant appeared to have little 
interest in social interactions and was anxious and easily 
frustrated when he did interact with others.  It was found 
that this pattern of behavior would affect him in the 
workplace as there were few jobs that required absolutely no 
interaction with people.  

The examiner related that the veteran had significant 
difficulty forming relationships and was easily frustrated 
and tended to withdraw.  It was noted that even job duties 
that required minimal human contact would still require a 
significant amount of human contact in the training process 
that would be quite difficult for him.  The examiner said 
that consistent with the last VA compensation and pension 
examination, the veteran's hearing did not appear severely 
debilitating in and of itself, and that social and 
occupational impairment were primarily due to the schizoid 
personality disorder.  The examiner added that it appeared as 
likely as not that the mild hearing problems the appellant 
did have only very minimally aggravated the psychiatric 
disorder.  

The evidence reflects that service connection for schizotypal 
personality disorder was granted by a decision of the Board 
in January 2000.  It is well-established that a personality 
disorder is considered a congenital or developmental defect 
and is not in and of itself a disease within the applicable 
regulation providing for service connection.  See 38 C.F.R. 
§ 3.30 (c).  In this case, however, service connection has 
been predicated upon a finding that the veteran's schizotypal 
personality disorder may be considered a congenital disease 
subject to worsening or deterioration (see VAOPGCPREC 82-90) 
for which service connection may be supported on the basis of 
aggravation by a service-connected disability pursuant to the 
Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The law is clear, however, that where a service-
connected disability aggravates a nonservice-connected 
condition, a veteran may only be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen at 448.

In this instance, the record reflects that the veteran's 
social and industrial functioning on the whole has been found 
to be substantially compromised by a schizotypal personality 
disorder.  It is shown that his symptoms have caused him to 
become a social recluse and severely hamper his ability to 
maintain social relationships and adapt to the workplace 
environment.  Vocational rehabilitation has determined to be 
infeasible for him primarily on account of the schizotypal 
personality disorder. 

The record reflects, however, that when the veteran has been 
examined by the VA over the long course of the appeal, the 
examiners have invariably opined that his service-connected 
hearing loss has only mildly aggravated the schizotypal 
personality disorder.  On most recent VA examination in 
January 2005, it was found that the veteran had a mild 
hearing impairment that had only very minimally aggravated 
the underlying psychiatric disorder.  Under these 
circumstances, the Board finds that the degree of disability 
over and above the degree of disability existing prior to the 
aggravation for which the veteran may compensated is only 
very minimal to mild at best.  See Allen, supra. 

Review of the clinical evidence reflects that the veteran's 
primarily complaints include periods of anxiety and 
depression but that his overall cognitive functioning and 
mental status are remarkably intact.  He lives alone, and 
takes care of himself and all of the activities of daily 
living.  He engages in various pastimes including reading, 
shopping and internet exploration, reports no legal problems 
and denies any problem with drugs or alcohol.  It is shown 
that he has sought no treatment for psychiatric symptoms in 
over 10 years.  The record also does not show that he is 
taking any medication in this regard. 

The Board thus finds that when evaluating the degree of 
psychiatric symptomatology over and above the degree of 
disability existing prior to the aggravation, under the 
criteria for rating mental disorders in effect prior to 
November 7, 1996, the evidence on the whole more nearly 
reflects that the veteran has neurotic symptoms which have 
somewhat adversely affected relationships with others, but do 
not cause impairment of working ability.  A noncompensable 
evaluation is warranted under these circumstances.  See 38 
C.F.R.§ 4.132, Diagnostic Code 9400 (1996).

Additionally, the Board finds that under the revised criteria 
for psychiatric disability, the appellant's symptoms over and 
above the degree of disability existing prior to the 
aggravation, are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A noncompensable evaluation adequately 
contemplates such symptoms.  It is not found that such 
symptoms on the whole reflect occupational and social 
impairment that decrease work efficiency and ability to 
perform occupational tasks during periods of significant 
stress, or that they are controlled by medication warranting 
a 10 percent rating.  See 38 C.F.R.§ 4.130, Diagnostic Code 
9400 (2006).

The Board thus finds that the preponderance of the evidence 
is against the veteran's claim for a rating in excess of zero 
percent for schizotypal personality disorder.

2.  Entitlement to a total rating based on individual 
unemployability.

The veteran contends that he is totally disabled and unable 
to secure or engage in any gainful employment due to service-
connected disability.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person, in the judgment of the rating agency, is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2006).  It is the established VA 
policy that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated as totally disabled.  
38 C.F.R. § 4.16(b) (2006); see also 38 C.F.R. §§ 3.340, 
3.341 (2006).

Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is therefore for consideration where the 
veteran is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service-connected conditions and advancing age, which would 
justify a total rating, based on unemployability.  Van Hoose, 
4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

In this case, the veteran has a service-connected disability, 
bilateral defective hearing, that is rated at 40 percent 
disabling and another service-connected disorder, schizoid 
personality disorder, evaluated as noncompensably disabling.  
The veteran therefore does not meet the criteria for 
entitlement to award of a total rating based on 
unemployability under the provisions of 38 C.F.R. § 4.16(a) 
because he is not rated at 60 percent or more for a single 
service-connected disability, or rated at 70 percent for two 
or more service- connected disabilities with at least one 
disability rated at least at 40 percent.  He also does not 
meet the requirement that he be unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  According to the clinical evidence 
of record, his most severe disability stems from nonservice-
connected psychiatric disability that is overwhelmingly 
responsible for social and industrial dysfunction, and not 
his service-connected hearing loss and psychiatric 
symptomatology.  

With respect to the appellant's application for 
unemployability under 38 C.F.R. § 4.16(b), the Board notes 
that the evidence does not show an exceptional or unusual 
disability picture related to his service-connected 
disability to render him unable to secure and follow a 
substantially gainful occupation.  The evidence of record 
does not demonstrate that the veteran's service-connected 
disabilities have resulted in hospitalization or other 
debilitation such that he cannot obtain or maintain gainful 
employment.  The Board thus finds in this instance that there 
is no basis for an award of a total rating based on 
unemployability.

The preponderance of the evidence is against the claim.


ORDER

A rating in excess of zero percent for schizoid personality 
disorder is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


